Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetterman (2,253,172). Fetterman teaches a quick assembly table (Figs. 1 and 8), comprising a tabletop (1) and legs (3), wherein the legs are evenly arranged at a bottom of the tabletop, a sliding slot (9) is disposed at the bottom of the tabletop, the legs slide along and fit into the sliding slot, the legs are connected by an annular beam (11) in between, the annular beam is fitted with a locking screw (12,13), and the locking screw  inherently expands or shrinks the annular beam to push the legs to slide along the sliding slot.   Wherein a flange (flanges of 13) is disposed on a nut (threaded portion of 13) of the locking screw.  Fetterman further teaches a table installation method, comprising: sliding a tabletop (1) to fit onto legs (3) first, then clasping an annular beam (11), which has been assembled in an annular structure, to the legs, and finally adjusting the annular beam to expand the annular beam in a radial direction, and pushing the legs to slide to a stopper position.
Allowable Subject Matter
Claims 1 and 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.  Since claim 10 is an independent claim, the amendment to claim 1 does not negate the art rejection applied thereto.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
January 17, 2022	
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637